UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 A.V.E.L.A., INC.,                                             :
                                                               :
                                                  Plaintiff, :
                                                               :
                       v.                                      :
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC, et al., :
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC,                            :
                                                               :
                                        Counterclaimant, :
                                                               :
                       v.
                                                               :
                                                               :
 A.V.E.L.A., INC.,
                                                               :   12 Civ. 4828 (KPF)
                                                               :
                                     Counter-Defendant,
                                                               :        ORDER
                                                               :
 LEO VALENCIA, IPL, INC.,
                                                               :
 X ONE X MOVIE ARCHIVES INC.,
                                                               :
 V. INTERNATIONAL FINE ARTS PUBLISHING,
                                                               :
 INC.,
                                                               :
                                                               :
                                Third-Party Defendants.
                                                               :
 ------------------------------------------------------------- X
                                                               :
 X ONE X MOVIE ARCHIVES INC.,                                  :
 V. INTERNATIONAL FINE ARTS PUBLISHING,                        :
 INC.,                                                         :
                                                               :
                                      Counterclaimants,
                                                               :
                       v.
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC,                            :
 AUTHENTIC BRANDS GROUP, LLC, JAMES                            :
 SALTER.                                                       :
                                                               :
                                    Counter-Defendants. :
                                                               :
 ------------------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

      On October 16, 2019, the Court held a telephone conference regarding the

trial schedule in this matter. (Minute Entry of 10/16/19). Following that

conference, the Court adjourned the trial, previously scheduled for November

2019, to January 13, 2020. (Dkt. #451). Following the adjournment, Duane

Harley, counsel for A.V.E.L.A., Inc., Leo Valencia, IPL, Inc., and X One X Movie

Archives Inc. (collectively the “AVELA Parties”), moved to withdraw. (Dkt.

#452).

      On October 23, 2019, the Court granted Mr. Harley’s motion to a certain

extent. (Dkt. #455). The Court ordered that on or before November 19, 2019,

the AVELA Parties either will either have: (i) worked out a payment plan with Mr.

Harley, in which case the Court would deny Mr. Harley’s motion to withdraw; or

(ii) found new counsel and have such counsel enter a notice of appearance on

the record. (Id.). The Court cautioned the AVELA Parties that any new counsel

would be required to represent, at the then-scheduled November 19, 2019

telephone conference, that such counsel would be prepared to go to trial on

January 13, 2020. (Id.). The Court also explained that if Mr. Harley withdrew

and the AVELA Parties had not retained new counsel by November 19, 2019, the

Court would not move the trial for this reason and, therefore, Leo Valencia would

proceed to trial pro se, and the Court would enter default judgments as to the

corporate entities that comprise the AVELA Parties. (Id.).




                                        2
      In a November 14, 2019 order, the Court adjourned the November 19,

2019 telephone conference. (See Dkt. #456). However, the Court ordered that

its prior order regarding Mr. Harley’s motion to withdraw still remained in

effect. (Id.). The Court reiterated that, by November 19, 2019, Mr. Harley

must report to the Court, in writing, as to whether he had worked out a

payment plan with the AVELA Parties or whether he still sought to withdraw.

(Id.). The Court explained that if the AVELA Parties and Mr. Harley had not

worked out a payment plan by November 19, 2019, then the AVELA Parties

would need to have new counsel file a notice of appearance by that date. (Id.).

      Yesterday, on November 19, 2019, Mr. Harley notified the Court that he

had not worked out a payment plan with the AVELA Parties and that he

continues to seek his withdrawal as attorney of record in this matter. (Dkt.

#457). Accordingly, Mr. Harley’s motion to withdraw as counsel in this case is

GRANTED. Mr. Harley is hereby ORDERED to transmit this Order to the

AVELA Parties.

      Although the Court previously stated that the AVELA Parties would have

to find new counsel by November 19, 2019, the Court will permit them to have

new counsel enter a notice of appearance on the record by December 2, 2019.

Any new counsel must be prepared to go to trial on any date selected by the

Court. If counsel for the AVELA Parties does not file a notice of appearance on

the record by December 2, 2019, then Leo Valencia will proceed to trial pro se,

and the Court will enter default judgments as to the corporate entities that

comprise the AVELA Parties.


                                        3
     SO ORDERED.

Dated:   November 20, 2019
         New York, New York       __________________________________
                                       KATHERINE POLK FAILLA
                                      United States District Judge




                              4
